DETAILED ACTION
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-10 of copending Application No. 17/439,979 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim carboxylic acid-modified nitrile-based copolymer latex having specific characteristics of pKa, CVo, CVD, m1 and m2.
5.	Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 17/600,861 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim carboxylic acid-modified nitrile-based copolymer latex having specific characteristics of pKa, CVo, CVD, m1 and m2.
6.	Claims 1-7, 9 and 11-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 17/605,426 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim carboxylic acid-modified nitrile-based copolymer latex having specific characteristics of pKa, CVo, CVD, m1 and m2.
7.	Claims 1-7 and 11-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 17/606,667 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim carboxylic acid-modified nitrile-based copolymer latex having specific characteristics of pKa, CVo, CVD, m1 and m2.
8.	Claims 1-7 and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 17/607,652 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim carboxylic acid-modified nitrile-based copolymer latex having specific characteristics of pKa, CVo, CVD, m1 and m2.
These are provisional nonstatutory double patenting rejections because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim Rejections - 35 USC § 102/103

11.	Claims 1-16 are rejected under 35 U.S.C. 102(b) as anticipated by or, in the alternative, under 35 U.S.C. 103(a) as obvious over Igari et al. (US 2019/0071530).
	Igari et al. disclose a copolymer latex (can be used for dip-molding) of a copolymer comprising 50 to 88 wt % of a conjugated diene monomer unit, 10 to 40 wt % of an ethylenically unsaturated nitrile monomer unit, and 2 to 10 wt % of an ethylenically unsaturated acid monomer unit, the copolymer latex having an insoluble content in methyl ethyl ketone of 70 wt % or less and a swelling degree in methyl ethyl ketone of 40 times or more when the copolymer is formed into a dry film (claims 1 and 6).  For example, the product of insoluble content and the swelling degree is 16 (40 wt% x 40 times).  When the (structure or composition) recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed (structure or composition), the claimed physical properties relating to pKa and P would be expected to be present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art. 
The limitations of claim 2 can be found in Igari et al. at [0017], where it discloses the 1,3-butadiene.
The limitations of claim 3 can be found in Igari et al. at [0018], where it discloses the acrylonitrile.
The limitations of claim 4 can be found in Igari et al. at [0019], where it discloses the acrylic acid.
The limitations of claim 5 can be found in Igari et al. at [0017]-[0019], where it discloses the 1,3-butadiene, acrylonitrile, and methacrylic acid.
The limitations of claim 6 can be found in Igari et al. at [0021], where it discloses the styrene.
The limitations of claim 7 can be found in Igari et al. at claim 1, where it discloses the 50 to 88 wt % of a conjugated diene monomer unit, 10 to 40 wt % of an ethylenically unsaturated nitrile monomer unit, and 2 to 10 wt % of an ethylenically unsaturated acid monomer unit.
Claims 8, 9 and 16 are inherent properties based on the substantially the same components as claimed.
The limitations of claim 10 can be found in Igari et al. at claim 1, where it discloses the 12 (30 wt% x 40 times).
The limitations of claim 11 can be found in Igari et al. at claim 3, where it discloses the crosslinking agent.
The limitations of claim 12 can be found in Igari et al. at claim 4, where it discloses the crosslinking accelerator.
The limitations of claims 13 and 14 can be found in Igari et al. at claims 3 and 4,  [0045]-[0050], where it discloses the crosslinking agent, crosslinking accelerator and zinc oxide (reads on polyvalent metal cation compound).  
The limitations of claim 15 can be found in Igari et al. at [0075]-[0076], where it discloses the dip-molded article.  

12.	Claims 1-11, 15 and 16 are rejected under 35 U.S.C. 102(b) as anticipated by or, in the alternative, under 35 U.S.C. 103(a) as obvious over Kodama (JP 2007-177091).
	Kodama discloses a copolymer latex (can be used for dip-molding) of a copolymer comprising 55 to 81 wt % of a conjugated diene monomer, 17 to 43 wt % of an ethylenically unsaturated nitrile monomer, and 1 to 9 wt % of an ethylenically unsaturated acid monomer, the copolymer latex having an insoluble content in methyl ethyl ketone of 50-90 wt % and a swelling degree in methyl ethyl ketone of 3 to 15 when the copolymer is formed into a dry film ([0005], [0009]-[0011], [0014]).  For example, the product of insoluble content and the swelling degree is 8 (80 wt% x 10).  When the (structure or composition) recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed (structure or composition), the claimed physical properties relating to pKa and P would be expected to be present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art. 
The limitations of claim 2 can be found in Kodama at [0010], where it discloses the 1,3-butadiene.
The limitations of claim 3 can be found in Kodama at [0009], where it discloses the acrylonitrile.
The limitations of claim 4 can be found in Kodama at [0011], where it discloses the acrylic acid.
The limitations of claim 5 can be found in Kodama at [0008]-[0011], where it discloses the 1,3-butadiene, acrylonitrile, and methacrylic acid.
The limitations of claim 6 can be found in Kodama at [0012], where it discloses the vinylsulfonic acid.
The limitations of claim 7 can be found in Kodama at [0009]-[0011], [0014], where it discloses the 55 to 81 wt % of a conjugated diene monomer, 17 to 43 wt % of an ethylenically unsaturated nitrile monomer, and 1 to 9 wt % of an ethylenically unsaturated acid monomer.
Claims 8, 9 and 16 are inherent properties based on the substantially the same components as claimed.
The limitations of claim 10 can be found in Kodama at [0005], where it discloses the 10 (80 wt% x 10).
The limitations of claim 11 can be found in Kodama at [0030, where it discloses the crosslinking agent.
The limitations of claim 15 can be found in Kodama at [0054], where it discloses the dip-molded glove.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUI H CHIN/Primary Examiner, Art Unit 1762